Citation Nr: 1121398	
Decision Date: 06/02/11    Archive Date: 06/09/11

DOCKET NO.  10-03 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Whether the appellant is eligible for Department of Veterans Affairs death benefits, to include accrued benefits.


ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The appellant contends that his father had active service during World War II.  The appellant's father died in June 1998.  The appellant is advancing his appeal as the decedent's surviving child.

This matter comes to the Board of Veterans' Appeals (Board) from a July 2009 determination of a Department of Veterans Affairs (VA) Regional Office (RO).


FINDING OF FACT

The appellant's father did not have qualifying active service for purposes of VA death benefits, to include accrued benefits.


CONCLUSION OF LAW

Basic eligibility for VA death benefits, to include accrued benefits, is not established.  38 U.S.C.A. §§ 101(2), 107(a), 5107 (West 2002); 38 C.F.R. §§ 3.1, 3.40, 3.41, 3.203 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

As set forth in detail below, the service department has certified that the appellant's father had no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the U.S. Armed Forces during World War II.  The Board is bound by this certification.  See Soria v. Brown, 118 F.3d 747, 749 (Fed. Cir. 1997); Palor, 21 Vet. App. at 332 ('The Federal Circuit's decision in Soria recognizes that service department certifications that Philippine service either qualifies or does not qualify the claimant for veteran status are conclusive and binding on VA.'); Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).  In light of this binding certification, any VCAA notification error is non-prejudicial as the appellant is not entitled to benefit as a matter of law.  See Valiao v. Principi, 17 Vet. App. 229 (2003); see also Palor, 21 Vet. App. at 332-33 ('Therefore, in assessing whether the appellant was prejudiced by VA's failure to notify him of the various methods available for proving Philippine veteran status, the Court can conclude only that because the appellant is currently ineligible for VA benefits as a matter of law based on the [the service department's] refusal to certify the appellant's service, he was not prejudiced by the section 5103(a) notice error.').

The service department certification in this case resolves the issues of entitlement to VA benefits on appeal in this case as a matter of law.  The Board notes that Congress, in enacting the VCAA statute, noted the importance of balancing the duty to assist with 'the futility of requiring VA to develop claims where there is no reasonable possibility that the assistance would substantiate the claim.'  Mason v. Principi, 16 Vet. App. 129, 132 (2002) (quoting 146 CONG. REC. S9212 (daily ed. Sept. 25, 2000) (statement of Sen. Rockefeller)).  When the law and not the evidence is dispositive of the claim, the VCAA is not applicable.  See Mason, 16 Vet. App. at 132 (VCAA not applicable to a claim for nonservice-connected pension when the claimant did not serve on active duty during a period of war); Smith (Claudus) v. Gober, 14 Vet. App. 227 (2000) (VCAA did not affect a federal statute that prohibited payment of interest on past due benefits), aff'd, 28 F.3d 1384 (Fed. Cir. 2002).  Thus, as the law is dispositive in the instant claim, the VCAA is not applicable.

Analysis

The appellant contends that he is eligible for VA death benefits, to include accrued benefits, based upon his father's reported service in the United States Armed Forces during World War II.  The term 'veteran' means a person who served in the active military, naval, or air service, and who was discharged or released under conditions other than dishonorable.  38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).

The Board observes that the appellant's claim presents a number of problems concerning the alleged entitlement to the benefits sought in this case.  However, the Board shall focus specifically upon the threshold matter of whether the appellant's father is shown to have had qualifying service in the U.S. Armed Forces.  As the Board finds that the Veteran's father did not have any such qualifying service, the other concerns involved in assessing the appellant's claims are rendered moot because the appellant lacks basic eligibility for the claimed benefits.

As a threshold matter, one claiming entitlement to VA benefits must qualify as a claimant by submitting evidence of service and character of discharge.  Aguilar v. Derwinski, 2 Vet. App. 21 (1991); Grottveit v. Brown, 5 Vet. App. 91 (1993).  For the purpose of establishing entitlement to VA benefits, VA may accept evidence of service submitted by a claimant, such as a Department of Defense (DD) Form 214, Certificate of Release or Discharge from Active Duty, or original Certificate of Discharge, without verification from the appropriate United States service department under the following conditions: (1) the evidence is a document issued by the United States service department; (2) the document contains needed information as to length, time and character of service; and, (3) in the opinion of VA, the document is genuine and the information contained in it is accurate.  38 C.F.R. § 3.203(a).  Service in the Commonwealth Army of the Philippines is included, for compensation, dependency and indemnity compensation, and burial allowance, from and after the dates and hours, respectively, when they were called into service of the Armed Forces of the United States by orders issued from time to time by the General Officer, U.S. Army, pursuant to the Military Order of the President of the United States dated July 26, 1941.  Service as a guerrilla under the circumstances outlined in paragraph (d) of this section is also included.  Persons who served as guerrillas under a commissioned officer of the United States Army, Navy, or Marine Corps, or under a commissioned officer of the Commonwealth Army recognized by and cooperating with the United States Forces are included.  Service as a guerrilla by a member of the Philippine Scouts or the Armed Forces of the United States is considered as service in his regular status.

The following certifications by the service departments will be accepted as establishing guerrilla service: (i) recognized guerrilla service; (ii) unrecognized guerrilla service under a recognized commissioned officer only if the person was a former member of the United States Armed Forces, or the Commonwealth Army.  38 C.F.R. § 3.40.

For a Regular Philippine Scout or a member of one of the regular components of the Philippine Commonwealth Army while serving with the Armed Forces of the United States, the period of active service will be from the date certified by the Armed Forces as the date of enlistment or date of report for active duty, whichever is later, to date of release from active duty, discharge, death, or in the case of a member of the Philippine Commonwealth Army, June 30, 1946, whichever was earlier.  38 C.F.R. § 3.41.

In support of his claim, in June 2009 the appellant submitted Philippine government agency certification of his father's military service.  Specifically, the appellant submitted a February 2004 Certification from the Adjutant General of the Armed Forces of the Philippines.  This document appears to identify the appellant's father as a "USAFFE/Grla" and includes information such as a service number and dates of service associated with the military service at issue in this case.

Nevertheless, the claims file contains certification from the National Personnel Records Center (NPRC), dated in November 2009, to the effect that the 'Subject has no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the United States Armed Forces.'  The Board finds that all of the pertinent information presented by the appellant, including the submitted Philippine documentation, was of record at the time of the NPRC certification, and all appropriate information was reflected in the RO's request for NPRC certification.  In seeking verification of the appellant's claimed service, all of the documents submitted by the appellant have been considered.  See Capellan v. Peake, 539 F.3d 1373, 1382 (Fed. Cir. 2008).

Based on the evidence of record, the Board must conclude that the appellant's deceased father did not have qualifying service for VA benefits.  The NPRC certified that the appellant's father had no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the United States Armed Forces.  While the Board is not disputing the authenticity of the documentation submitted by the appellant pertaining to his father's service, service still must be confirmed by the service department.  VA is prohibited from finding, on any basis other than a service department document or service department verification, that a particular individual served in the U.S. Armed Forces.  Service department findings are binding on VA for purposes of establishing service in the United States Armed Forces.  Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).  The Board notes that the law, and not the facts, is dispositive in this case.  The documentation submitted by the appellant does not include service department documents, and therefore is insufficient to establish qualifying service for purposes of VA benefits.  38 C.F.R. § 3.203(a).  The totality of the evidence is against the appellant's claim.



ORDER

The appeal is denied.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


